DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 recites the limitation "the additive" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears this should be “the leveling agent”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-10, 12, 13 and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola et al (US 2004/0217009 A1) in view of Michelet (WO 2007/118985 A1 with citations drawn to English Language Equivalent US 2010/0243467 A1).
As to claim 13, Mikkola, as modified by Michelet, discloses a method for depositing a metal layer on a substrate comprising contacting a metal plating bath comprising with the substrate and applying a current density to the substrate for a time sufficient to deposit a metal layer onto the substrate (Mikkola pg. 6 [0057] in Example 1-18 for instance and generally pg. 1 [0008]-[0009], pg. 4 [0041]) the metal plating bath comprising a composition comprising:

	Mikkola fails to explicitly disclose an additional additive as instantly claimed.
	Michelet discloses a composition with an additive comprising a linear polymeric biguanide (pg. 1 [0014]) comprising a structural unit of formula L1:
	
    PNG
    media_image1.png
    92
    404
    media_image1.png
    Greyscale

where R1 is a hydrogen and R2 is an (CH2)p with 2 to 12 carbons (p in [0015]) formed with an acide AH thus is the salt of the polymeric biguanide satisfying (ii), with a concentration of 10-7-10-5 mol/L ([0028]), such as Example 1 where the concentration is 1.25x10-6 mol/L which calculates out to 2 ppm for a formula b of prepared In1 of MW 1633 when calculated out.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have used the additive of Michelet in the composition of Mikkola because it would lead to smoother copper electrodeposits (pg. 1 [0013]).

As to claims 14 and 15, Mikkola, as modified by Michelet, discloses R1 is a hydrogen (Micheley H in formula b).

As to claim 16, Mikkola, as modified by Michelet, discloses wherein R2 is explicit a C6 alkanedieyl (Michelet g. 2 [0021]).
As to claim 17, Mikkola, as modified by Michelet, discloses wherein n is from 2-100 (Michelet pg. 1 [0016]) thus falling within the instantly claimed range (See MPEP 2131.03), with a specific example of n between 6 and 25 (pg. 2 [0021]).

As to claim 18, Mikkola, as modified by Michelet, disclose when p=6 and n=8 as in the specific example on pg. 5 [0079] of Michelet, the molecular weight is inherently over 300 g/mol (number of C total is 72 which amounts to at  862 g/mol molecular weight, number of N is 25 = 350 g/mol, 136 Hydrogens thus = 1369 g/mol meeting said instant claim limitations).

As to claim 22, Mikkola, as modified by Michelet,  disclosed copper ions (Mikkola pg. 2 [0017]).

As to claim 25-27, Mikkola discloses the sizes used of less than 1 micrometer, such as 200nm, 180 nm, 150 nm, down to 45 nm, with aspect ratios greater than 4 (pg. 5 [0047]) for interconnect structures (pg. 1 [0004]-[0005]) for printed wiring boards (pg. 7 [0064]).

Claims 19-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mikkola, as modified by Michelet, as applied to claim 13 above, and further in view of Dickinson et al (US 3,428,4576).
As to claims 19-21, Mikkola, as modified by Michelet, uses commercial solutions of biguanides but fails to explicitly disclose methods of their preparation.
	Dickinson discloses formation of is prepared by reacting - a dicyanamide compound, - at least one amino compound comprising at least two primary and/ or secondary amino groups, and 
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a method of formulating polymeric biguanides as taught by Dickinson to synthesize a polymeric biguanide in the method of Mikkola, as modified by Michelet, because allows for the reaction to be carried out in a solvent for the reactants (col. 1 lines 65-70) and is a method recognized for the intended use and expected result of forming polymeric biguanides (See MPEP 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795